      Case 20-02477-LA7             Filed 07/17/20          Entered 07/17/20 15:51:48           Doc 440-1     Pg. 1 of
                                                                1
                                                    Notice Recipients
District/Off: 0974−3                       User: Admin.                      Date Created: 7/17/2020
Case: 20−02477−LA7                         Form ID: pdfO1                    Total: 6


Recipients of Notice of Electronic Filing:
tr          Leslie T. Gladstone         candic@flgsd.com
aty         Christin A. Batt        christinb@flgsd.com
aty         Derek Andrew Soinski            dereks@flgsd.com
aty         Gary B. Rudolph          rudolph@sullivanhill.com
aty         Leslie T. Gladstone         leslieg@flgsd.com
                                                                                                             TOTAL: 5

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Garden Fresh Restaurants LLC     15822 Bernardo Center Drive, Suite C      San Diego, CA 92127
                                                                                                             TOTAL: 1
